        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 TAMARA G. NELSON, ET AL.,                            *    CIVIL ACTION
   Plaintiffs                                         *    NO. 17-14581
                                                      *
 VERSUS                                               *    DIVISION: 1
                                                      *
 BELINDA C. CONSTANT, ET AL.                          *    MAGISTRATE JUDGE
   Defendants                                         *    JANIS VAN MEERVELD
                                                      *
                                                      *

                                    ORDER AND REASONS

       Before the Court is plaintiff Timothea Richardson’s Motion to Certify a Settlement Class

(Rec. Doc. 142) and Motion for Preliminary Approval of Proposed Settlement (Rec. Doc. 143).

For the following reasons, the Motions are GRANTED.

                                            Background

       Plaintiffs filed this lawsuit to correct what they describe as egregious Due Process and

Equal Protection violations occurring at the Mayor’s Court of the City of Gretna. The plaintiffs’

Due Process claims were dismissed on summary judgment. (Rec. Doc. 131). Plaintiff Timothea

Richardson’s Equal Protection claims remain. She challenges the constitutionality of the Deferred

Prosecution Program, which offers arrestees accused of violating a municipal ordinance the

opportunity to have their charges dismissed in exchange for an agreement to pay a fine that is

typically less than the fine upon a finding of guilt but does not offer an alternative for those who

cannot pay the program’s fees.

       The parties have been negotiating the settlement of the Equal Protection claims for a long

time. Defendants initiated settlement discussions early in the litigation, prior to any dispositive

rulings by the court. A settlement conference was held before the undersigned magistrate judge on

                                                 1
          Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 2 of 23



March 28, 2019. Although that settlement conference was unsuccessful, the parties continued to

negotiate and eventually reached an agreement. In furtherance thereof, the plaintiff filed the

present motions to certify a settlement class and for preliminary approval of the settlement

agreement.1 The motions are not opposed; Defendants and Intervenors have filed a response

memorandum indicating that they believe the settlement is fair, that it was negotiated at arms-

length, and that the proposed notice is adequate and cost-effective. They reserve their right to

object to plaintiff’s counsel’s forthcoming motion for attorneys’ fees, and they clarify that they are

not admitting liability or that the Deferred Prosecution Program is unconstitutiona l.

         Plaintiff proposes the following class and subclasses:

         All persons who in the past year were denied participation in, terminated from, or
         threatened with termination from the deferred prosecution program due to their
         inability to pay program fees.

         Subclass A: all persons with unpaid Deferred Prosecution Program fees on a case
         filed in the Gretna Mayor’s Court on or before December 31, 2017.

         Subclass B: all persons terminated from the Deferred Prosecution Program from
         June 1, 2015, to present, who forfeited payments to the program, were later
         convicted, paid fines and fees upon conviction, but received no credit for the funds
         forfeited to the Deferred Prosecution Program.

         Subclass C: all persons terminated from the Deferred Prosecution Program on or
         after January 1, 2018, for failure to pay and are either (i) awaiting trial or (ii) have
         failed to make their final payment as scheduled or have been attached for failure to
         appear.




1
  Upon noticing a discrepancy between the class definition as stated in the Memorandum in Support of Motion to
Certify a Settlement Class and the Settlement Agreement, the court notified the parties. Revisions were negotiated and
the plaintiff filed a new Memorandum in Support of Motion to Certify Settlement Class and new exhibits to the Motion
for Preliminary Approval of Settlement. These revised documents have substituted the originals and are the documents
now considered by the court. As discussed below, further revisions were made to the proposed notice forms, and those
too have been substituted for the earlier versions.
                                                          2
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 3 of 23



Named plaintiff Timothea N. Richardson seeks to represent the class. And her present counsel,

attorneys from the Roderick and Solange MacArthur Justice Center in New Orleans (“MacArthur

Justice Center”), are the proposed class counsel.

       The proposed settlement purports to bind the plaintiff class; the City of Gretna, the Mayor

of Gretna, the Magistrates of the Gretna Mayor’s Court, and the City Prosecutor (collectively the

“Defendants”); and, to the extent the obligations are applicable, the Clerk of Court of the Gretna

Mayor’s Court, and the Gretna Chief of Police (collectively “Intervenors”) who intervened in this

action solely for the purposes of settlement. The proposed agreement requires that the Defendants

develop a written admissions policy for the Deferred Prosecution Program. No applicant can be

denied because of their inability to pay. Defendants are required to waive the fees for all Deferred

Prosecution Program participants deemed indigent or may impose certain conditions in lieu of

fees, such as community service, job training, substance abuse treatment, education, etc.

Alternative conditions must have a rational relation to the alleged offense. Mental or physical

incapacity to fulfill a nonfinancial condition or an inability to pay for the nonfinancial condition

cannot be considered a cause for termination from the program. The settlement agreement also

requires participants be allowed a period of time to complete their nonfinancial conditions that is

no less than the time given to paying participants to pay their fees. Defendants cannot impose

longer “probation” periods upon indigent applicants in lieu of participation fees. Defendants are

required to develop a Deferred Prosecution Program application form (1) requiring an applicant

claiming inability to pay to attest that the applicant cannot afford the payment of the deferred

prosecution fee within a year’s time and (2) soliciting details of the applicant’s financial situation

to help the City Prosecutor make reliable determinations regarding the ability to pay, including in

installment payments, over time. The settlement agreement offers suggested information that can

                                                    3
         Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 4 of 23



be solicited (e.g., income, employment history, money owed, assets owned, dependents) and

requires Defendants to confer with plaintiffs in the development of the application and to provide

them with a draft and opportunity to comment prior to the implementation. The settlement

agreement requires that an applicant presenting a valid SNAP qualification certificate or other

appropriate, acceptable documentation of financial hardship2 will not be required to comply with

the form requirements discussed above. For those applicants who seek a monthly payment plan

but are not determined to be indigent and entitled to a waiver of fees, their monthly payment cannot

exceed the applicant’s average gross daily income for an eight-hour work day.

        The settlement agreement also provides certain benefits for each of the subclasses.

Defendants must waive all unpaid fees to the Deferred Prosecution Program in all accounts for

cases filed in the Mayor’s Court on or before December 31, 2017 and shall consider those

participants to have successfully completed the Deferred Prosecution Program and shall dismiss

the charges.      In case of nonpayment occurring after entry into the settlement agreement,

Defendants must inquire if the nonpayment was willful before terminating the person from the

program. Defendants must identify all participants in the Deferred Prosecution Program who were

terminated from the program for failure to pay fees from June 1, 2015 through the present and who

forfeited payments, were later convicted, and paid fines and fees upon conviction but received no

credit for funds paid under the Deferred Prosecution Program. For those participants, the

Defendants must refund the amount paid into the Deferred Prosecution Program that was forfeited

without a credit. All participants who were terminated from the program on or after January 1,

2018, and are awaiting trial, failed to make their final payment as scheduled, or have been attached




2
  Per the definitions, “substantial financial hardship” is presumed when an applicant receives pub lic assistance,
including through SNAP or other government assistance programs like Medicaid and Supplemental Security Income.
                                                        4
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 5 of 23



for failure to appear shall be given a choice to be placed back into the Deferred Prosecution

Program upon appearance at the Mayor’s Court within nine months of the Court’s approval of the

settlement agreement. The Defendants are required to provide general notice of this option through

postings in the Clerk of Court’s office and the Mayor’s court and including written notice of the

option in all communications from the Mayor’s Court. To the extent any such terminated

participant made payments while participating in the Deferred Prosecution Program, they are

entitled to a full credit of those payments either after re-enrollment into the Deferred Prosecution

Program or towards any future fine or fee if the case is adjudicated, or to a refund if the case is

dismissed.

       The settlement agreement requires notification of the availability of alternatives for low

income people in the Deferred Prosecution Program agreement with participants, on the City’s

online payment portal, and in any termination notices, default notices, payment receipts, or

payment plans produced to program participants by the City Prosecutor, Clerk of Court, or other

Defendants. The settlement agreement further requires that for a period of three years, the

Defendants produce to the plaintiffs a monthly report identifying the total number of applicants,

the number of applicants accepted, the number of applicants denied participation, and the number

of indigency waivers sought.

       In exchange, the plaintiffs agree to waive all claims described in the Complaint and First

Amended Complaint.




                                                 5
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 6 of 23



                                         Law and Analysis

    1. Legal Standards

           a. Preliminary Approval of Settlement

       Federal Rule of Civil Procedure 23(e) permits the settlement of class actions only with the

court’s approval, following notice to the class. Fed. R. Civ. P. 23(e). “First, the court must

preliminarily approve the settlement. Then, the members of the class must be given notice of the

proposed settlement, and finally, after a hearing, the court must determine whether the proposed

settlement is fair, reasonable, and adequate.” In re Shell Oil Refinery, 155 F.R.D. 552, 555 (E.D.

La. 1993). At this preliminary approval stage, the settling parties bear the burden of demonstrating

that the settlement is fair, reasonable, and adequate. In re Chinese-Manufactured Drywall Prod.

Liab. Litig., No. 11-CV-1363, 2012 WL 92498, at *7 (E.D. La. Jan. 10, 2012). “However, the

standards for granting preliminary approval are not as stringent as those applied to a motion for

final approval: ‘The questions are simpler, and the court is not expected to, and probably should

not, engage in analysis as rigorous as is appropriate for final approval.’” In re Oil Spill by the Oil

Rig “Deepwater Horizon” on the Gulf of Mexico, on April 20, 2010, No. 10-md-2179, ECF #

6419, at 12 (E.D. La. May 2, 2012) (quoting In re OCA, Inc. Securities & Derivative Litig., No.

05-2165, 2008 WL 4681369, at *11 (E.D. La. Oct. 17, 2008)).

       In determining whether the settlement is fair, reasonable, and adequate, Rule 23(e) instructs

the court to consider:

       (A) the class representatives and class counsel have adequately represented the
       class;
       (B) the proposal was negotiated at arm's length;
       (C) the relief provided for the class is adequate, taking into account:
               (i) the costs, risks, and delay of trial and appeal;
               (ii) the effectiveness of any proposed method of distributing relief to the
               class, including the method of processing class-member claims;

                                                  6
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 7 of 23



               (iii) the terms of any proposed award of attorney's fees, including timing of
               payment; and
               (iv) any agreement required to be identified under Rule 23(e)(3); and
       (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2). In making this assessment, courts in the Fifth Circuit typically consider

the following factors: “(1) the existence of fraud or collusion; (2) the complexity, expense, and

likely duration of the litigation; (3) the stage of the proceedings; (4) plaintiffs' probability of

success; (5) the range of possible recovery; and (6) the opinions of class counsel, class

representatives, and absent class members.” In re Chinese-Manufactured Drywall Prod. Liab.

Litig., 424 F. Supp. 3d 456, 485 (E.D. La. 2020).

           b. Certification of a Settlement Class

       Here, a class has not yet been certified. When considering whether to certify a class solely

for the purpose of settlement, the court must carefully assess whether the requirements of Federal

Rule of Civil Procedure 23 (except the question of whether the case, if tried, would present

intractable management problems) have been satisfied. Amchem Prod., Inc. v. Windsor, 521 U.S.

591, 620 (1997). Importantly, the fairness inquiry under Rule 23(e) discussed above is a separate

and additional requirement that does not replace the determination of whether class certification is

appropriate. Id. at 620-21.

       The court will certify a class action under Rule 23 if:

       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the
       class.

Fed. R. Civ. P. 23(a). The rule is designed “to assure that courts will identify the common interests

of class members and evaluate the named plaintiffs' and class counsel's ability to fairly and

                                                  7
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 8 of 23



adequately protect class interests.”’ In re Chinese-Manufactured Drywall Prod. Liab. Litig., No.

11-CV-1363, 2012 WL 92498, at *8 (E.D. La. Jan. 10, 2012)

       Additionally, one of the Rule 23(b) factors must be satisfied. Here, plaintiff seeks to certify

a class under Rule 23(b)(2), which requires that “the party opposing the class has acted or refused

to act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

    2. Analysis

           a. Proposed Class

                    i. Numerosity

       Rule 23(a)(1) requires that “the class is so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). “To demonstrate numerosity, the [plaintiffs] must

establish that joinder is impracticable through ‘some evidence or reasonable estimate of the

number of purported class members.’” In re Vioxx Prod. Liab. Litig., 239 F.R.D. 450, 459 (E.D.

La. 2006) (quoting Pederson v. Louisiana State Univ., 213 F.3d 858, 868 (5th Cir. 2000)).

However, plaintiffs are not required to allege the exact number of proposed class members. 1

Newberg on Class Actions § 3:13 (5th ed.). The Fifth Circuit has noted that a class of 20 individua ls

is “much too small to meet the numerosity requirement.” Boykin v. Georgia-Pac. Corp., 706 F.2d

1384, 1386 (5th Cir. 1983). A class of 100 to 150 members, however, “is within the range that

generally satisfied the numerosity requirement.” Mullen v. Treasure Chest Casino, LLC, 186 F.3d

620, 624 (5th Cir. 1999) (citing Newberg on Class Actions for its suggestion that a class of more

than 40 “should raise a presumption that joinder is impracticable”); see 1 Newberg on Class

Actions § 3:12 (5th ed.) (“As a general guideline, however, a class that encompasses fewer than

20 members will likely not be certified absent other indications             of impracticability of

                                                  8
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 9 of 23



joinder, while a class of 40 or more members raises a presumption of impracticability of joinder

based on numbers alone.”) (footnotes omitted). It should be noted that “[t]he general rule

encouraging liberal construction of civil rights class actions applies with equal force to the

numerosity requirement of Rule 23(a) (1).” Jones v. Diamond, 519 F.2d 1090, 1100 (5th Cir.

1975), abrogated on other grounds by Gardner v. Westinghouse Broad. Co., 437 U.S. 478, 98 S.

Ct. 2451, 57 L. Ed. 2d 364 (1978). “Smaller classes are less objectionable where . . . the plaintiff

is seeking injunctive relief on behalf of future class members as well as past and present members.”

Id.

       Here, the annual number of participants in the Deferred Prosecution Program ranged from

1,633 to 1,851 between 2015 and 2018. (Rec. Doc. 112-2, at 4). Plaintiff estimates there are

“dozens, if not hundreds, of class members who have been impacted by the conditioning of [the]

deferred prosecution program on money payments.” (Rec. Doc. 142-1, at 3). Defendants represent

that they have identified approximately 60 individuals who would receive actual refunds pursuant

to the settlement agreement. (Rec. Doc. 144, at 4). The parties estimate 60-70 participants who

were terminated for non-payment on or after January 1, 2018, and would be eligible for a credit

for payments made. (Rec. Doc. 143-11). These two groups are only a portion of the potential class

members. Plaintiff points out that as long as the Deferred Prosecution Program remains in effect

without the changes dictated by the proposed settlement, there is a future stream of putative class

members who will suffer the same injury. Indeed, the primary relief sought is injunctive.

       The court finds that the numerosity prong has been met here. This is a civil rights class

action where plaintiff is seeking injunctive relief for past, present, and future class members of the

type contemplated by the Jones decision. The number of class members is in excess of the 60 who

would receive refunds and 60-70 who would be eligible for a credit, because other class members

                                                  9
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 10 of 23



will benefit from the injunctive relief. A number of additional class members will have their unpaid

fees waived. And an additional number of class members will benefit from the program changes

providing for extended periods for payment, payment plans, and conditions in lieu of fees. The

individual litigation of past and an unknown number of future participants makes joinder here

impracticable.

                    ii. Commonality

       Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” Fed.

R. Civ. P. 23(a)(2). “To satisfy the commonality requirement under Rule 23(a)(2), class members

must raise at least one contention that is central to the validity of each class member's claims.” In

re Deepwater Horizon, 739 F.3d 790, 810 (5th Cir. 2014). Commonality requires the plaintiff to

demonstrate that the class members “have suffered the same injury.’” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 349–50, (2011). “Their claims must depend upon a common contention . . .

of such a nature that it is capable of classwide resolution—which means that determination of its

truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Id. at 350. Yet “the legal requirement that class members have all ‘suffered the same

injury’ can be satisfied by an instance of the defendant's injurious conduct, even when the resulting

injurious effects—the damages—are diverse.” In re Deepwater Horizon, 739 F.3d at 810–11.

       Here, the plaintiff submits that this litigation presents the following common issues of fact

and law:

            •    Are alternatives to monetary payments accepted by the City Prosecutor for

                 participation in the deferred prosecution program?

            •    Does termination from the Deferred Prosecution Program result in forfeiture of all

                 funds previously paid into the program?

                                                  10
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 11 of 23



            •   Does the availability of the Deferred Prosecution Program only to those who can

                afford it violate the Equal Protection clause of the Constitution?

The preliminary, factual questions lay the groundwork for determining the final, legal question.

The final question of constitutionality is the ultimate one and is a common contention that is

capable of classwide resolution, and thus satisfies the commonality requirement.

                   iii. Typicality

        Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “[T]he critical inquiry is whether

the class representative's claims have the same essential characteristics of those of the putative

class. If the claims arise from a similar course of conduct and share the same legal theory, factual

differences will not defeat typicality.” Stirman v. Exxon Corp., 280 F.3d 554, 562 (5th Cir. 2002)

(quoting James v. City of Dallas, Tex., 254 F.3d 551, 571 (5th Cir. 2001)).

        The plaintiff submits that her claims are typical of the class because she was subjected to

the practices alleged in the Complaint and suffered the exact same constitutional violations that all

other respective class members suffered. The court agrees that the named plaintiff’s claims are

typical of the claims of the class.

                   iv. Adequacy

        Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy requirement involves consideration

of “the zeal and competence of the representative[s’] counsel,” “the willingness and ability of the

representative[s] to take an active role in and control the litigation and to protect the interests of

the absentees,” and the existence of any “conflicts of interest between the named plaintiffs and the




                                                 11
       Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 12 of 23



class they seek to represent.” Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005)

(quoting Berger v. Compaq Computer Corp., 257 F.3d 475, 479-80 (5th Cir. 2001)).

       Named plaintiff Richardson was a participant in the Deferred Prosecution Program at the

time of filing and was threatened with termination from the program if she failed to make

payments. She was not given a nonfinancial option. She argues that as a result, she has common

interests with all the others who were denied participation, terminated from, or threatened with

termination from the Program. She concedes that she no longer has an open case in the Mayor’s

Court, but insists that can still as a representative of this Class. The United States Supreme Court

has observed that

       There may be cases in which the controversy involving the named plaintiffs is such
       that it becomes moot as to them before the district court can reasonably be expected
       to rule on a certification motion. In such instances, whether the certification can be
       said to ‘relate back’ to the filing of the complaint may depend upon the
       circumstances of the particular case and especially the reality of the claim that
       otherwise the issue would evade review.

Sosna v. Iowa, 419 U.S. 393, 402 n.11 (1975). For example, in Gerstein v. Pugh, the Supreme

Court found that a class action asking whether “a person arrested and held for trial under a

prosecutor’s information is constitutionally entitled to a judicial determination of probable cause

for pretrial restraint of liberty” was not mooted when the named plaintiffs were no longer in pretrial

detention. 420 U.S. 103, 105, 111 n.11 (1975). The Court observed that:

       Pretrial detention is by nature temporary, and it is most unlikely that any given
       individual could have his constitutional claim decided on appeal before he is either
       released or convicted. The individual could nonetheless suffer repeated
       deprivations, and it is certain that other persons similarly situated will be detained
       under the allegedly unconstitutional procedures. The claim, in short, is one that is
       distinctly “capable of repetition, yet evading review.”

Gerstein v. Pugh, 420 U.S. 103, 111 (1975). Similarly here, the court finds that the fact that

Richardson’s own case is now closed does not moot this action because participation in the

                                                 12
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 13 of 23



Deferred Prosecution Program is temporary and she and others similarly situated could suffer

repeated deprivations. As a named plaintiff, Richardson continues to have an interest in redressing

the threats she experienced when in the Program. There is no evidence to indicate she has a conflict

of interest with the other class members or any reason to believe she has not or will not take an

active role to protect the interests of absentees. The court finds she is an adequate representative

of the class.

        Richardson is represented by attorneys from the MacArthur Justice Center, which is a non-

profit public interest law firm. Attorney Jim Craig has practiced in federal and state courts in

Mississippi and Louisiana for over thirty years and has litigated multiple complex civil matters,

including class actions. Attorney Eric Foley served as a federal judicial clerk for two years before

beginning his practice in Louisiana in 2011. He has litigated civil rights cases at the trial and

appellate stages in state and federal court. Counsel assert they have knowledge of the details of

Defendants’ practices and the relevant constitutional history and statutory law. The court finds that

counsel is competent to represent the class and there is no indication they have or will fail to do so

in accordance with their professional obligations.

                   v. Rule 23(b)

        As noted above, to maintain a class action, it must fall into one of the three categories

described in Rule 23(b). Plaintiff here invokes Rule 23(b)(2), which requires that “the party

opposing the class has acted or refused to act on grounds that apply generally to the class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

whole.” Fed. R. Civ. P. 23(b)(2). “Rule 23(b)(2) certification is appropriate where plaintiffs seek

declaratory or injunctive relief for class-wide injury. Such certification is particularly well-suited

for civil rights actions where ‘a party is charged with discriminating unlawfully against a

                                                 13
       Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 14 of 23



class.’” In re Veneman, 309 F.3d 789, 792 (D.C. Cir. 2002) (quoting Fed. R. Civ. P. 23(b)(2)

advisory committee comments to 1966 amendment). The Fifth Circuit has required that “(1) the

‘class members must have been harmed in essentially the same way’ and (2) ‘the injunctive relief

sought must be specific.’” M.D. ex rel. Stukenberg v. Perry, 675 F.3d 832, 845 (5th Cir. 2012)

(quoting Maldonado v. Ochsner Clinic Found., 493 F.3d 521, 524 (5th Cir. 2007)) (internal

citations omitted). Further, “the relief sought must perforce affect the entire class at once.” Id.

(quoting Wal-Mart, 564 U.S. at 361–62 (2011)). “Rule 23(b)(2) certification is warranted if the

following three requirements are satisfied: ‘(1) class members must have been harmed in

essentially the same way; (2) injunctive relief must predominate over monetary damage claims;

and (3) the injunctive relief sought must be specific.’” Ward v. Hellerstedt, 753 F. App'x 236, 249

(5th Cir. 2018) (quoting Yates v. Collier, 868 F.3d 354, 366 (5th Cir. 2017)).

       Here, plaintiff alleges that those who were denied participation in or terminated from the

Deferred Prosecution Program due to their inability to make monetary payments were subjected

to criminal liability solely because they are poor in violation of the Equal Protection Clause. The

Complaint seeks injunctive relief to (1) require the Defendants to provide alternatives so that a

participant cannot be excluded or terminated for an inability to pay and (2) for those who paid

money into the program but were terminated for failure to pay and subsequently convicted and

fined, to require the Defendants to refund money paid. The requested injunctive relief seeks broad

programmatic changes that would affect the entire class at once. To the extent the request for

refunds can be construed as monetary damages, the injunctive relief predominates because the

injunctive relief is more extensive in its scope and in the class members it will affect.




                                                 14
         Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 15 of 23



                      vi. Conclusion on Class Certification

         Having found each of the requirements to certify a class have been met, the court finds it

appropriate to certify a settlement class at this time. The class will be defined as follows:

         All persons who in the past year were denied participation in, terminated from, or
         threatened with termination from the deferred prosecution program due to their
         inability to pay program fees.

         Subclass A: all persons with unpaid Deferred Prosecution Program fees on a case
         filed in the Gretna Mayor’s Court on or before December 31, 2017.

         Subclass B: all persons terminated from the Deferred Prosecution Program from
         June 1, 2015, to present, who forfeited payments to the program, were later
         convicted, paid fines and fees upon conviction, but received no credit for the funds
         forfeited to the Deferred Prosecution Program.

         Subclass C: all persons terminated from the Deferred Prosecution Program on or
         after January 1, 2018, for failure to pay and are either (i) awaiting trial or (ii) have
         failed to make their final payment as scheduled or have been attached for failure to
         appear.


             b. The Nelson Settlement

         The court now addresses whether the proposed settlement is fair, reasonable, and adequate

as required by Rule 23(e). The court finds the Rule 23(e)(2) factors have been satisfied. Plaintiff’s

counsel has provided adequate representation. They have been involved throughout the litigation

and as discussed above, they are experienced litigators.

         The proposed settlement was negotiated at arm’s length. Counsel represents there are no

side agreements and adds there is no damages award from which counsel might seek fees from the

putative representative plaintiff and they have no agreement with the plaintiff for attorney’s fees. 3




3
 Counsel intends to request attorneys’ fees under 42 U.S.C. §1988, but this will not affect the plaintiff’s recovery and
will be at the discretion of the court.
                                                          15
           Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 16 of 23



           At this stage, the proposed relief appears to be adequate. The settlement agreement

addresses plaintiff’s main complaint in detail by requiring changes to the Deferred Prosecution

Program that will ensure that participants are not excluded based on an inability to pay. It also

provides a refund of fees to class members who were terminated from the program, convicted, and

fined without being given a credit for the program fees they had already paid. It further requires

Defendants to waive all unpaid fees to the Deferred Prosecution Program in all accounts for cases

filed in the Mayor’s Court on or before December 31, 2017, resulting in dismissal of such cases.

And it provides an option to be put back into the program for persons terminated on or after January

1, 2018 and who are awaiting trial or have failed to make a payment as scheduled or have been

attached for failure to appear. The court finds that the proposed settlement appears to fully remedy

the alleged constitutional violations.

           Further, considering the scope of relief, the court finds that the proposed settlement

outweighs the inherent costs, risks, and delay of trial and appeal. The relief is primarily injunctive,

but as to the refunds, the court finds the method of distributing relief to the class appears to be

effective—the Defendants have already identified the 60 participants who would be entitled to a

refund pursuant to the settlement terms. They will mail class members instructions for how to

claim their refunds. If the refunds are unclaimed after 12 months, the refund will be forwarded to

the Louisiana Treasury Department’s unclaimed property division.

           There is no attorneys fee proposal or Rule 23(e)(3) to be considered. 4

           Finally, the court also finds that the agreement appears to be equitable. An attorneys’ fee

award is not part of the settlement agreement and there are no side agreements. The injunctive

relief is the same across the class. Although some class members will receive refunds, the


4
    See footnote 3.
                                                    16
        Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 17 of 23



distinction is based on whether a class member forfeited funds. Only class members who have not

forfeited funds will not receive a refund. The court finds that the class members are treated

equitably relative to each other.

       Turning to the Fifth Circuit’s factors, there is no evidence of fraud or collusion. The likely

expense and duration of the litigation through appeal weighs in favor of settling now. As to the

stage of litigation, the parties have engaged in extensive discovery, including the deposition of

nine participants and stakeholders in the Deferred Prosecution Program. Plaintiff’s counsel also

obtained documents through public records requests and propounded written discovery. The court

finds plaintiff is sufficiently informed to assess the parties’ positions and determine that the

settlement is in the best interest of the putative class. The court next considers the plaintiff’s

probability of success and the range of possible recovery. Although the proposed settlement does

not include a declaration of unconstitutionality, it fully remedies the alleged Equal Protection

violations by re-instating participants who were terminated for an inability to pay and providing a

process to ensure that no participants can be terminated for inability to pay. Plaintiff’s counsel is

confident in their ability to succeed at trial but recognizes the inherent risk of litigation. Finally,

class counsel concludes that the proposed settlement is fair, adequate, and reasonable to all class

members. The settlement agreement was explained to putative class representative Ms.

Richardson, and she accepts it as fair, adequate, and reasonable.

       The court finds that all the factors weigh in favor of finding the settlement fair, adequate

and reasonable. Accordingly, at this preliminary stage, the court finds it appropriate to provide

notice of the proposed settlement to the proposed class.




                                                  17
         Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 18 of 23



              c. The Proposed Notice

         Under Rule 23(e)(1), “[t]he court must direct notice in a reasonable manner to all class

members who would be bound by the proposal.” The notice must also satisfy the Constitution’s

due process requirements by being “reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an opportunity to present their

objections.” 3 Newberg on Class Actions § 8:15 (5th ed.) (quoting Int'l Union, United Auto.,

Aerospace, & Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 629 (6th Cir.

2007)). One frequent question is whether the settlement notice must be individualized. See id. In

the case of Rule 23(b)(2) class settlement, individualized notice is not required, but may be ordered

by the court. Id.

         Plaintiff proposes to provide individual notice to the members of subclasses B and C who

have been identified as eligible for a refund or a credit. Plaintiff has attached a draft of the proposed

direct mailing.5 It provides a cover sheet with basic information about the proposed settlement and

pages with additional details. The form explains how a class member can file objections or appear

at the hearing to voice an objection. 6 The form provides a link to a website that will be hosted on

an independent domain, www.GretnaDeferredProsecutionProgram.com, which will provide

information about the lawsuit and the proposed settlement that is similar to that provided in the

proposed direct mailing. The website will also provide access to all relevant documents in the case




5
  The court provided feedback to the parties by email and during a telephone status conference and the forms presently
under consideration were submitted by the plaintiffs via a motion to substitute filed September 2, 2020.
6
  Due to concerns related to the COVID-19 pandemic, the hearing will be held by videoconference. Putative class
members will receive instructions to participate in the hearing automatically if they file written objections or they can
contact the court via email or plaintiff’s counsel via telephone to be put on the distribution list for the videoconference
instructions. The proposed notices reflect these options.
                                                           18
         Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 19 of 23



including the complaint, the proposed settlement, this order and reasons, and, once it is filed,

counsel’s Motion for Attorney’s Fees.7

         As to the remaining class members, plaintiff proposes generalized notice. This would

include individuals that have cases currently pending before the Mayor’s court and future class

members. Plaintiff proposes the use of targeted ads (based on zip code) 8 on Facebook for a period

of at least seven days; links from the City of Gretna’s website, the Gretna Police Department’s

website, and the portal for online payments to the City; and flyers to be displayed at the Gretna

Clerk of Court’s office and in the courtroom during settings of Mayor’s Court.9 Plaintiff includes

a copy of the proposed notices. The parties submit that notice in a print publication would be a

relatively ineffective yet costly means of providing general notice. The standard rate for a quarter

page print advertisement in the Advocate or Times Picayune is $2,100 per day. The daily rate for

the proposed Facebook advertisement is $71.42.

         The court has reviewed the proposed individualized notice (Exhibit 2), the proposed

website (Exhibit 3), the proposed social media advertisement (Exhibit 4), the proposed flyer to be

linked on the City of Gretna’s websites and to be physically posted (Exhibit 5). The notices are in

plain, easily understood language and provide information about the lawsuit, the benefits of

settlement, how to object, how to participate in the hearing, and how to obtain additional

information     (by visiting      the informational website or calling plaintiff’s                   counsel). The

individualized notice and the website include additional information about the lawsuit, the

settlement, the Deferred Prosecution Program, and a summary of who qualifies as a class member.


7
  Plaintiff has also submitted screenshots of the proposed website for the court’s review.
8
  The zip codes plaintiff proposes to use would include the residences of 83% of those with charges filed in the Mayor’s
Court.
9
  During a status conference to discuss the logistics of the fairness hearing, counsel for the Defendants reported that
at the time, Mayor’s Court was being held in an alternate location due to the COVID-19 pandemic. By posting the
notice in the courtroom, it is intended that the notice will be posted wherever Mayor’s Court is being held.
                                                          19
         Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 20 of 23



The court finds the content of the proposed notice satisfies Due Process and the reasonableness

requirement of Rule 23(e)(1).

         With regard to the method of notice, the court finds that as to those class members who

will be eligible for a refund or a credit, the proposed individualized notice via U.S. Mail satisfies

Due Process and the reasonableness requirement of Rule 23(e)(1). Further, as to those current class

members who will be receiving a waiver of fees owed or who will be affected only by the

availability of new procedures ensuring that inability to pay will not prevent participation in or

result in termination from the Deferred Prosecution Program, the court finds generalized notice

satisfies Due Process and the reasonableness requirement of Rule 23(e)(1). The number of class

members is unknowable and would be some subset of the 1,633 to 1,851 annual participants over

a period of years. The proposed use of Facebook, posting on the Defendants’ websites (including

the payment portal), and flyers to be displayed at the Gretna Clerk of Court’s office and in council

chambers during settings of the Mayor’s Court will effectively reach the putative class members.

There is no indication that using a print publication would be more effective in reaching class

members;10 and at a cost of over 25 times the cost of the Facebook advertisements, the court finds

print publication would not be cost effective.

         Rule 23(h) requires that notice of a motion for attorneys’ fees must be “directed to class

members in a reasonable manner.” Plaintiff’s counsel notes that the proposed individualized notice

and the website include a statement notifying the putative class of the planned petition for

attorneys’ fees. The notice and website clarify that any award will have no effect on the class



10
   E.g., Robert H. Klonoff, Mark Herrmann, Bradley W. Harrison, Making Class Actions Work: The Untapped
Potential of the Internet, 13 J. Internet L. 1, 14 (2009). (“The decline of newspaper readership exacerbates the long-
recognized problem that absent class members are not likely to encounter a leg al notice published in a newspaper,
even if they read the paper.”).

                                                         20
          Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 21 of 23



members’ recovery. Plaintiff’s counsel also reports that the petition will be made available for

class       members’         review        on    the        informational    website    hosted       at

www.GretnaDeferredProsecutionProgram.com, therefore it will also be available to those

receiving generalized notice. The court finds this is sufficient to satisfy Rule 23(h). Below, the

court sets a deadline by which plaintiff’s counsel shall file the request for fees so that the date can

be included in the notice.

          Finally, the parties’ settlement agreement does not address who will be responsible for the

cost of providing notice. Plaintiff submits that Defendants should bear this burden because there

is no settlement fund or award of damages and there is no agreement on attorneys’ fees that could

fund the settlement notice. Plaintiff’s counsel adds that they are a nonprofit law firm. Defendants

have not agreed to bear the cost, but they do not actively oppose this proposal. Instead, they urge

the court to consider the cost of notice and they submit that notice via social media and the

proposed physical notice posting is the most cost-effective method of generalized notice. The court

has done so above. The court finds it appropriate for Defendants to bear the cost of providing

individualized notice, providing publication via Facebook, posting physical copies of the flyers,

posting     links   to the flyer on their       websites, hosting       fees related to the website

www.GretnaDeferredProseuctionProgram.com, and web developer costs related to the website

www.GretnaDeferredProseuctionProgram.com to the extent performed by an independent

contractor (i.e., not by an employee of the plaintiff’s counsel).

                                                Conclusion

          For the foregoing reasons, the court rules as follows:

    1. On a preliminary basis for settlement purposes only, the class is certified under Rule

          23(b)(2) and shall consist of:

                                                       21
   Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 22 of 23



   All persons who in the past year were denied participation in, terminated from, or

   threatened with termination from the deferred prosecution program due to their inability to

   pay program fees.

   Subclass A: all persons with unpaid Deferred Prosecution Program fees on a case filed in

   the Gretna Mayor’s Court on or before December 31, 2017.

   Subclass B: all persons terminated from the Deferred Prosecution Program from June 1,

   2015, to present, who forfeited payments to the program, were later convicted, paid fines

   and fees upon conviction, but received no credit for the funds forfeited to the Deferred

   Prosecution Program.

   Subclass C: all persons terminated from the Deferred Prosecution Program on or after

   January 1, 2018, for failure to pay and are either (i) awaiting trial or (ii) have failed to make

   their final payment as scheduled or have been attached for failure to appear.

2. The court preliminarily approves the settlement agreement and finds it appropriate to send

   notice to the class members and to conduct a hearing pursuant to Federal Rule of Civil

   Procedure 23(e).

3. The Fairness Hearing is hereby scheduled for December 4, 2020, at 12:00 p.m.. before

   Magistrate Judge Janis van Meerveld, via videoconference, to consider the fairness,

   reasonableness, and adequacy of the Settlement under Federal Rule of Civil Procedure

   23(e)(2) and to determine whether a Final Order and Judgment should be entered.

       a. Putative class members shall have until November 6, 2020, to file a written

           statement of objection with the court.

       b. If class members have filed objections to the proposed class settlement, each party

           may file supplemental briefing. Such briefing shall be due November 20, 2020.

                                              22
   Case 2:17-cv-14581-JVM Document 155 Filed 09/03/20 Page 23 of 23



4. The court approves the form and content of the Notices, substantially in the form of

   Exhibits 2, 3, 4, and 5 to Plaintiff’s Motion as satisfying the requirements of Rule 23(e)(1)

   and due process.

5. Notice shall be distributed as proposed on or before September 4, 2020.

6. Defendants shall bear the cost of providing individualized notice, providing publication via

   Facebook, posting physical copies of the flyers, posting links to the flyer on their websites,

   hosting fees related to the website www.GretnaDeferredProseuctionProgram.com, and

   web developer costs related to the website www.GretnaDeferredProseuctionProgram.com

   to the extent performed by an independent contractor (i.e., not by an employee of the

   plaintiff’s counsel).

7. The court preliminarily and conditionally appoints Timothea Richardson as class

   representative.

8. The court preliminarily and conditionally appoints the Roderick and Solange MacArthur

   Justice Center in New Orleans as class counsel.

9. Any Petition for Attorneys’ Fees shall be filed by September 4, 2020.




   New Orleans, Louisiana, this 2nd day of September, 2020.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge




                                            23
